Smith, J.
— “We can perceive no ground upon which the decree of the Circuit Court, dismissing the bill, should be reversed. The facts stated in the bill do not shown nor is there any proof, that Cas-tlcman ever performed or offered to perform his part of the contract. Admitting that all the land certificates mentioned in the two receipts of Harris, were received by the latter from Castlcman to be applied towards the payment due for the tract of land, at the land office, and that they were so applied, and that no discount should be deducted, there was still a deficiency of 280 dollars required to make the sum of 1000 dollars, which Castlcman had undertaken to pay Harris. It is contended by the complainants, that Harris received sufficient sums from sales of the joint property to make up this deficiency, but Castlcman was not entitled to a share of the proceeds of such sales without payment of the 1000 dollars specified in the contract. We think it plain, therefore, that his representatives have not shown themselves entitled to a decree for a specific performance, or any other relief prayed for by the bill.”
Decree affirmed, &c.